PER CURIAM.
Appellant was convicted of receiving stolen property. Tangible evidence (i. e., the stolen property) introduced by the State over objection had been the subject of a pretrial motion to strike, hearing on which was held during trial. The tangible evidence was taken from the person of appellant while he was in custody as a result of a warrantless arrest for which the arresting officer did not have probable cause. The arrest was illegal and thus the tangible evidence was the fruit of an illegal search of appellant’s person. It was error to deny the motion to suppress. Upon remand such motion should be granted.
The judgment is reversed and this cause remanded for a new trial.
WALDEN, C. J., and OWEN and DOWNEY, JJ., concur.